Exhibit 10.21

 

[g2018022613151557817435.jpg]

 

Nanometrics Incorporated

Tel: 408.545.6000

 

 

1550 Buckeye Drive

Fax: 408.232.5910

 

 

Milpitas, CA 95035

 

 

 

www.nanometrics.com

 

 

 

December 21, 2017

Stanislaw Marek Borowicz

1377 Camino Robles Way

San Jose, CA 95120

 

Re:Separation Agreement

Dear Mark:

This Separation Agreement and General Release of All Claims (“Agreement”) is
made by and between Nanometrics Incorporated (the “Company”) and Stanislaw Marek
Borowicz (“You” or “Your”) (collectively the “Parties”) with respect to the
following facts:


WHEREAS, You and the Company previously entered into a certain agreement
entitled General Severance Benefits and Change in Control Severance Benefits
Agreement, dated as of May 19, 2015 (the “General Severance Benefits
Agreement”);

WHEREAS, You and the Company have mutually determined that it is Your and their
respective best interests for You to separate your employment from the
Company.  Effective as of January 9, 2017, your employment with the Company as
Executive Vice President, Business Operations and as an employee of the Company
will terminate, and You and the Company desire to specify the terms of Your
separation and termination of employment and to provide for the termination of
the General Severance Benefits Agreement; and

WHEREAS, in connection with Your termination of employment, the Company wishes
to secure Your services as a consultant to the Company upon the terms and
subject to the conditions set forth herein, and You wish to render such services
to the Company upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

1.Termination of Employment.  Effective as of January 9, 2018 (the “Separation
Date”), Your employment with the Company as an employee and officer of the
Company and its subsidiaries and affiliates shall terminate. You and the Company
acknowledge and agree that the termination of Your employment shall constitute a
“Covered Termination” (as defined in the General Severance Benefits Agreement)
for purposes of the General Severance Benefits Agreement or any other plan or
agreement between You and the Company or its subsidiaries or affiliates.  You
and the Company further acknowledge and agree that Your termination shall be
subject to Article 2 of the General Severance Benefits Agreement. In addition,
effective as of the Separation Date, the General Severance Benefits Agreement
shall terminate, and You shall have no further right or interest thereunder;
provided, however, that notwithstanding the foregoing, Article 4 (Limitations
and Conditions on Benefits), Article 5 (Tax Treatment, Reductions and

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 2

 

 

Offsets), and Article 7 (General Provisions) of the General Severance Benefits
Agreement shall remain in full force and effect in accordance with their
terms.  

2.Accrued Salary and Paid Time Off (PTO).  On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused PTO earned through
the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
You sign this Agreement.

3.Severance Package.  

(a)Severance.  Subject to the terms and conditions of this Agreement and Article
2 of the General Severance Benefits Agreement, the Company shall pay to you a
total sum of One Hundred and Fifty-Five Thousand Dollars and 0/100 cents
($155,000.00), less all appropriate federal and state income and employment
taxes (“Severance”).  The Severance shall be paid to you in equal installments
over a six (6) month period beginning on the Company’s first regular pay day at
after the Effective Date of this Agreement, provided you do not revoke your
acceptance pursuant to paragraph 13(d) below.      

(b)COBRA.  Your health insurance benefits shall cease on the last day of January
2018.  Subject to the terms and conditions of this Agreement, and provided You
are eligible for and timely elect coverage for yourself and your covered
dependents pursuant to the terms of the Consolidated Omnibus Reconciliation Act,
as amended (“COBRA”), the Company shall directly pay the applicable COBRA
premium for medical and dental coverage through and (approximately US$2,500 per
month), which was in effect immediately prior to the Separation Date, through
and until July 31, 2018 (or, if applicable, such earlier date upon which You
and/or Your covered dependents are no longer eligible for COBRA) (“COBRA
Payment”).  Thereafter, You shall be entitled to elect to continue such COBRA
coverage for the remainder of Your COBRA coverage period, at Your own expense. 
You shall timely provide any documentation of COBRA enrollment once Your
election to continue such medical and dental coverage in accordance with COBRA
is complete.  You also must provide timely notice if You becomes eligible for
medical benefits with a new employer.  

(c)Executive Bonus.  Subject to the terms and conditions of this Agreement, the
Company agrees to pay You Your target bonus, under the Company’s 2017 Executive
Performance Bonus Plan (the “Plan”), of One Hundred Eight Six Thousand Dollars
and 0/100 cents ($186,000.00) (“Executive Bonus”), less appropriate and
applicable payroll deductions.    To the extent the Company determines that You
are entitled to an amount higher than the Executive Bonus based on the criteria
set forth in the Plan, the Company shall pay the higher amount.  If the amount
is determined to be lower than the Executive Bonus, the Company shall pay the
Executive Bonus amount.  The Executive Bonus will be paid to You in a lump sum
on or before March 15, 2018.

You acknowledge and agree that this Severance, COBRA Payment, and Bonus
(collectively “Severance Package”) constitute adequate legal consideration,
which you are not otherwise entitled to, in exchange for the covenants,
promises, obligations and representations made by you in this Agreement.

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 3

 

 

4.Equity Compensation.  Under the terms of your restricted stock unit and
performance share agreements and the applicable plan documents, vesting of your
restricted stock units and performance shares will cease as of the February 28,
2018.  Your right to exercise any vested shares, and all other rights and
obligations with respect to your restricted stock units and performance shares,
will be as set forth in your restricted stock and performance share agreements,
grant notice and applicable plan documents.

5.Independent Contractor Agreement.  As further consideration, You agree to
provide consulting services to the Company beyond the Separation Date by
executing the Independent Contractor Agreement attached hereto as Exhibit
A.  You acknowledge and agree that the Company’s offer of the Independent
Contractor Agreement, attached as Exhibit A, is contingent upon You executing
this Agreement and that it becomes effective pursuant to paragraph 13(d).  You
further agree that the Company has the option of revoking or rescinding the
Independent Contractor Agreement if this Agreement does not become effective
under paragraph 13(d).  As further consideration for the Severance Package, You
shall also execute and deliver a second release agreement, which is attached as
Exhibit E to the Independent Contractor Agreement, within twenty-one (21) days
following the date Your consulting relationship terminates.  

6.No Other Compensation or Benefits.  Aside from the Severance, COBRA Payment
and Executive Bonus, you acknowledge that you have been paid all wages or other
compensation, including, but not limited to accrued, unused PTO, incentives,
bonuses, or commissions that you earned or become entitled to during your
employment with the Company through the date you execute this Agreement.  You
agree that you do not have knowledge of any potential or actual dispute with the
Company about any unpaid wages or compensation which you believe you are
entitled to but has not been paid as of the date you execute this Agreement,
including but not limited to any compensation or benefits pursuant to the
General Severance Benefits Agreement.  You understand and acknowledge that you
shall not be entitled to any payments or benefits from the Company other than
those expressly set forth in paragraph 3.

7.Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice and expense
reimbursement policy.

8.Return of Company Property. Within five (5) days after the Separation Date,
you shall return to the Company all Company documents (and all copies thereof)
and other Company property in your possession or control, including, but not
limited to, Company files, notes, financial and operational information,
customer lists and contact information, product and services information,
research and development information, drawings, records, plans, forecasts,
reports, payroll information, spreadsheets, studies, analyses, compilations of
data, proposals, agreements, sales and marketing information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, tablets, handheld devices, and
servers), credit cards, entry cards, identification badges and keys; and any
materials of any

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 4

 

 

kind which contain or embody any proprietary or confidential information of the
Company and all reproductions thereof in whole or in part and in any
medium.  You agree that you will make a diligent search to locate any such
documents, property and information within the timeframe referenced above.  In
addition, if you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then within five (5)
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done.  Your timely compliance with the provisions of
this paragraph is a precondition to your receipt of the Severance Package
provided hereunder.

9.Proprietary Information Obligations.  You hereby acknowledge and reaffirm your
continuing obligations under your Nanometrics Incorporated At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement, dated
March 14, 2013, which is incorporated herein by reference).

10.Confidentiality.  The provisions of this Agreement shall be held in strictest
confidence by you and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorneys, accountants, auditors, tax preparers, and
financial advisors; and (c) you may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former employee, consultant or independent
contractor of the Company.  

In the event that You believe that You are  legally obligated by statutory or
regulatory requirements (including compulsory legal process), to make such
disclosures, You will contact Philip Ziman at pziman@nanometrics.com, within 24
hours of receiving notice that You are so obligated.

Nothing herein is intended to be or will be construed to prevent, impede, or
interfere with your right to respond accurately and fully to any question,
inquiry, or request for information regarding the Company or your employment
with the Company when required by legal process, or from initiating
communications directly with, or responding to any inquiry from, or providing
truthful testimony and information to, any federal, state, or other regulatory
authority in the course of an investigation or proceeding authorized by law and
carried out by such agency.  Employees, including you, are not required to
contact the Company regarding the subject matter of any such communications
before they engage in such communications.  You may disclose trade secrets in
confidence, either directly or indirectly, to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, Company employees, contractors, and consultants who file
retaliation lawsuits for reporting a suspected violation of law may disclosed
related trade secrets to their attorney and use them in related court
proceedings, as long as the individual

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 5

 

 

files any documents containing the trade secret under seal and does not
otherwise disclose the trade secret except pursuant to court order.

11.Nondisparagement.  You agree that you will not make any voluntary statements,
written, oral, or electronic (including any social media forum whether expressly
or anonymously), or cause or encourage others to make any such statements that
defame or in any way disparage the personal and/or business reputations,
products, practices or conduct of the Company or any of the other Released
Parties at any time, now or in the future.  The Company agrees that any and all
executive employees who report directly to the Chief Executive Officer, will not
make any voluntary statements, written, oral, or electronic (including any
social media forum whether expressly or anonymously), or cause or encourage
other to make any such statements that defame or in any way disparage the
personal and/or business reputation, practices or conduct of You at any time,
now or in the future. Nothing contained in this paragraph is intended to prevent
you from testifying truthfully in any legal proceeding, including, but not
limited to responding to any inquiries made by the U.S. Equal Employment
Opportunity Commission or any government agency.  The Parties understand that
the covenant of nondisparagement contained in this Agreement is a material
inducement for each Party in making this agreement and that, for the breach
thereof, will be considered a material breach of this Agreement.

12.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

13.Release of Claims.  

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, contractors and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; (v) all claims arising
from or related to the General Severance Benefits Agreement and the Plan; and
(vi) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 6

 

 

Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  

(c)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which cannot be waived as a matter of law; (iii) any rights you
have to file or pursue a claim for workers’ compensation or unemployment
insurance; and (iv) any claims for breach of this Agreement.  In addition,
nothing in this Agreement prevents you or interferes with your right to filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, National Labor Relations Board, or any analogous
government agency, except that you acknowledge and agree that you hereby waive
your right to any monetary benefits in connection with any such claim, charge or
proceeding.  Moreover, nothing in this Agreement shall be interpreted to
prohibit or prevent You from recovering an award for filing or participating in
any whistleblower complaint filed with the Securities and Exchange
Commission.  You represent and warrant that, other than the Excluded Claims, you
are not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.  

(d)ADEA Waiver. This Agreement is intended to satisfy the requirements of the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f).  You acknowledge that
you are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA, and that the consideration given for the waiver and release in
this Section is in addition to anything of value to which you are already
entitled.  You further acknowledge that you have been advised that:  (i) your
waiver and release do not apply to any rights or claims that you may have under
the ADEA that arise after the date that you sign this Agreement; (ii) you should
consult with an attorney prior to signing this Agreement; (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me at pziman@nanometrics.com); and (v) if You do not revoke
acceptance of this Agreement within the seven (7) day period, Your acceptance of
this Agreement shall become binding and enforceable on the eighth day after
execution of this Agreement (the “Effective Date”).

14.Waiver of Unknown Claims.  In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 7

 

 

similar effect in any jurisdiction with respect to your release of claims
herein, including but not limited to the release of unknown and unsuspected
claims.

15.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the California Family Rights Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.  You further represent and
warrant that you do not presently have on file, and further represent that you
will not hereafter file, any claims, grievances, actions, appeals or complaints
against the Company or the Released Parties in or with any state, federal or
other governmental entity, board or court, or before any other tribunal or panel
of arbitrators, public or private, based upon any actions occurring prior to the
date of this Agreement, including but not limited to any claims arising out of
the cessation of your employment with the Company or the General Severance
Benefits Agreement, unless otherwise permitted by law.  If such an action or
charge has been filed by you, or on your behalf, you agree not to participate in
any such proceeding and you will use your best efforts to cause it immediately
to be withdrawn and dismissed with prejudice.

16.Ownership of Claims.  You represent and warrant that you are the sole and
lawful owner of all rights, title and interest in and to all released matters,
claims and demands referred to herein.  You further represent and warrant that
there has been no assignment or other transfer of any interest in any such
matters, claims or demands which you may have against the Released Parties.

17.Consultation with Counsel.  You acknowledge that you have had the opportunity
to consult with legal counsel of your choice prior to execution and delivery of
this Agreement.  You understand and agree that you may be waiving significant
legal rights by signing this Agreement, and represent that you have entered into
this Agreement voluntarily with a full understanding of and in agreement with
all of its terms.

18.Tax Compliance.  Notwithstanding any other provision herein: the parties
hereto intend that payments and benefits under this Agreement be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt therefrom, and the Company and You may mutually adopt
such amendments to the Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
make any payment hereunder exempt from or compliant with Section 409A; provided
that, in no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on You by Section 409A or damages for
failing to comply with Section 409A; whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company; and You shall have no right to determine, directly or indirectly,
the year of any payment subject to Section 409A.  Notwithstanding any provision
to the contrary, if the period described in

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 8

 

 

paragraph 13(d) begins in a first taxable year and ends in a second taxable
year, the Severance Package shall begin to be paid in the second taxable year.

19.Consideration of Medicare’s Interests. You affirm, covenant, and warrant that
You are not a Medicare beneficiary and are not currently receiving, have not
received in the past, will not have received at the time the Severance Package
is due under this Agreement, are not entitled to, are not eligible for, and have
not applied for or sought Social Security Disability or Medicare benefits. In
the event any statement in the preceding sentence is incorrect (for example, but
not limited to, if You are a Medicare beneficiary, etc.), the following
sentences of this paragraph apply. You affirm, covenant, and warrant You have
made no claim for illness or injury against, nor are You aware of any facts
supporting any claim against, the Released Parties under which the Released
Parties could be liable for medical expenses incurred by You before or after the
execution of this Agreement. Furthermore, You are aware of no medical expenses
that Medicare has paid and for which the Released Parties are or could be liable
now or in the future. You agree and affirm that, to the best of You knowledge,
no liens of any governmental entities, including those for Medicare conditional
payments, exist. You will indemnify, defend, and hold the Released Parties
harmless from Medicare claims, liens, damages, conditional payments, and rights
to payment, if any, including attorneys’ fees, and You further agree to waive
any and all future private causes of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A) et seq.

20.Indemnification.  You agree to hold the Released Parties harmless from, and
to defend and indemnify the Released Parties from and against, all further
claims, cross-claims, third-party claims, demands, costs, complaints,
obligations, causes of action, damages, judgments, liability, contribution, or
indemnity related in any way to the allegations that were or could have been
made by You with respect to the claims and causes of action released as part of
this Agreement, as well as any claims that may be made indirectly against the
Released Parties for contribution, indemnity, or otherwise by any third party
from whom or which You seeks relief or damages, directly or indirectly, for the
same claims and/or causes of action released as part of this Agreement,
regardless of whether such claims are caused in whole or in part by the
negligence, acts, or omissions of any of the Released Parties.  You shall be
responsible for all federal, state, and local tax liability, if any, that may
attach to amounts payable or other consideration given under this Agreement, and
will defend, indemnify, and hold the Released Parties harmless from and against,
and will reimburse the Released Parties for, any and all liability of whatever
kind incurred by the Released Parties as a result of any tax obligations of You,
including but not limited to taxes, levies, assessments, penalties, fines,
interest, attorneys’ fees, and costs. You warrant that You are is not relying on
the judgment or advice of any of the Released Parties or legal counsel
concerning the tax consequences, if any, of this Agreement.

21.Applicable Law/Venue.  This Agreement, in all respects, shall be interpreted,
enforced and governed by and under the laws of the State of California. The
Parties agree that jurisdiction and venue shall lie exclusively within the State
of California for any action involving the validity, interpretation or
enforcement of this Agreement, or for any claim for breach of this Agreement,
for damages, and for other relief sought under this Agreement.

22.Miscellaneous.  This Agreement, including Exhibits A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with

118983250 v1

--------------------------------------------------------------------------------

December 21, 2017

Stanislaw Marek Borowicz

Page 9

 

 

regard to the subject matter hereof.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other agreements, promises, warranties or
representations concerning its subject matter.  This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile and electronic image signatures shall
be equivalent to original signatures.  In the event that any Party to this
Agreement asserts a claim for breach of this Agreement,  seeks to enforce its
terms, or asserts the existence of this Agreement as an affirmative defense, the
prevailing Party in any such proceeding shall be entitled to recover costs and
reasonable attorney’s fees, to the fullest extent permitted by law.

If this Agreement is acceptable to you, please sign and date below at the
conclusion of the twenty first (21) day after receiving this Agreement, and send
me the fully signed Agreement.  The Company’s offer contained herein will
automatically expire if we do not receive the fully signed Agreement at the
conclusion of the twenty-first day.  

We wish you the best in your future endeavors.

Sincerely,

Nanometrics Incorporated

 

By:

 

 

 

 

 

Pierre-Yves Lesaicherre

 

 

 

President and Chief Executive Officer

 

 

Understood and Agreed:

 

 

 

 

 

Stanislaw Marek Borowicz

 

 

 

January 8, 2018

 

Date

 

 

 

118983250 v1

--------------------------------------------------------------------------------

 

Exhibit A

 

Independent Contractor Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32025762.1

 